 140DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalBrotherhood of Boilermakers, IronShipbuilders,Blacksmiths,Forgers and HelpersLocal Lodge No.169,AFL-CIO (Riley StokerCorporation)andClaytonM. Gerard. Case7-CB-2812February 21, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn September 25, 1973, Administrative Law JudgeJohn F. Corbley issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in reply to Respondent's exceptions and insupport of the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,'and conclusions' of the AdministrativeLaw Judge only to the extent consistent herewith.The Administrative Law Judge concluded thatRespondent violated Section 8(b)(1)(A) and (2) oftheAct by refusing to refer for employment thecomplainant herein because of his lack of member-ship in Respondent's organization. He further con-cluded that Respondent generally accorded prefer-ence to its own members in referring applicants foremployment. As a remedy therefor, the Administra-tive Law Judge recommended a broad and unusualremedy.Respondent excepts to the remedy portion of theAdministrative Law Judge'sDecision,contendingthat it constitutes an unwarranted intrusion into theoperation of its referral procedure.We find merit inthis exception.Contraryto the Administrative Law Judge, weconclude that the record before us discloses nopersuasive evidence of a continuing or widespreadpattern of unlawful discrimination by Respondentagainst nonmember referral applicants.3Rather, thefacts here involve unlawful discrimination primarilydirected against a single complainant.As notedabove,however, the Administrative Law Judgerecommends a broad and,indeed,extraordinaryremedy for the violations committed herein. Thus,his recommended remedy provides for close andcontinuing supervisionby theRegional Director overRespondent'soperationof its exclusive referralsystem.Furthermore,hisrecommended remedyprescribes the verymodus operandito be used byRespondent under its present referral procedure, aswell as under any exclusive referral provision whichmay be contained in future collective-bargainingagreementsbetweenRespondent and the areaemployers.Absent the existence of any unusualcircumstances in the instant case,we find it unneces-sary and inappropriate to impose upon Respondent aremedy of such breadth.'Furthermore, in theabsence of sufficient evidence of a pattern ofunlawful discrimination by Respondent,we find nojustification for departing from the remedies wecustomarily provide in cases of this kind,which weconclude will adequately remedy the unfair laborpractices committed herein.Accordingly,we do notadopt the Administrative Law Judge's recommendedremedy, and we shall order Respondent to take theaction set forth below.iIn view of the Administrative Law Judge'sfinding,with which weconcur,that the discrimination against the complainant herein was based onhis nonmembership in Local Lodge No 169, we find it unnecessary to passupon the General Counsel's reliance onMiranda Fuel Company,Inc.,140NLRB 181, enforcement denied 326 1,.2d 172 (C A. 2, 1963)We agree, for the reasons set forth by the Administrative Law Judge, thatClarence Vincent was an agent of Respondent,but we find additionalsupport for this conclusion from the failure of Respondent to deny thatVincent had been designated as its union steward at the'1ownsend andBottum jobsite, and the admissionby Vincentthathe had notifiedRespondent when the boilermaker work on that Job had been completed, afunction which the record clearly shows had been performed in the past byRespondent'sstewards In these circumstances,we find that Vincentpossessed the usual broad authority of a union steward and,therefore, wasin fact Respondent's agent for the purposes of our decision herein Cf.Local825, International Union of Operating Lngineers,AFL-CIO(MorinErectionCo, Inc ),168 NLR B I, 3;Local 1016, United Brotherhood of Carpenters &Joiners of America, AFL-CIO (Booher Lumber Co, Inc),117 NLRB 1739,enfd in relevantpart 273 F 2d 686 (C A 2. 1960).The Administrative Law Judge inadvertently referred to certain events ashaving occurred during the year 1973, whereas the record clearly disclosesthat they occurred during 1972. Accordingly, we hereby amend his Decisionat the following places by substituting "1972" for "1973": twice in the firstsentence of the 10th paragraph of sec. III, C, in the second sentence of thethirdparagraph under "Concluding Findings", and twice in the firstsentence of the fourth paragraph under "ConcludingFindings."2We find it unnecessary to pass upon the Administrative Law Judge'sconclusion with respect to the appropriateness of deferring the instant caseto arbitration under the principles ofCollyerInsulated Wire,192 NLRB 837,in the absence of exceptions theretoMember Jenkins would not defer toarbitration in any event.The AdministrativeLaw Judge,in reaching the conclusion thatRespondent generally gave preference in job referrals to its own members,relies upon evidence showing that Respondent referred its own members ingreater numbers than nonmembers during a )-week period in November1972, andduring the month of March 1973.We do not, however, considerthese periods as sufficiently representative to support such a conclusion,particularlyin light of the Administrative Law Judge's additional findingthatRespondent referred nonmembers to 1,500 jobs while referringmembers toonly 515jobs during the year immediately prior to the hearingherein4CfLocal 138.International Unionof OperatingEngineers,AFL-CIO fJJHagerty, Inc J v NLRB,321F 2d 130. 137-138 (C.A. 2, 1963),Ironworkers Local Union No 290,International Associationof Bridge,Structuraland Ornamental IronWorkers,AFL-CIO (Mid-States SteelErectionCompany),184 NLRB177;International Associationof Bridge,Structural and OrnamentalIron Workers, Local 350(AtlanticCountyBuildingTrades EmployersA ssociation,et al),164 NLRB 644, at in 1209 NLRB No. 32 BOILERMAKERS,LOCALNO. 169141THE REMEDYHaving found that the Respondent has engaged inunfair labor practices, we shall order it to cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.We have found that the Respondent caused RileyStoker Corporation to deny employment to ClaytonM. Gerard because of his lack of membership in theRespondent's organization. We shall therefore orderthe Respondent to notify Riley Stoker Corporation.inwriting, and furnish copies to the above-namedindividual,stating that it has no objection toreferring him to employment. We also order theRespondent to make the above-named individualwhole for any loss of earnings he may have sufferedbecause he was discriminatorily denied referral foremployment beginning with the Riley Stoker job onNovember 3, 1972, until his referral on May 3, 1973,by payment to him of the sum of money he wouldhave earned during this period, less net earnings, ifany, during such period, to be computed in accord-ance with the formula set forth inF.W.WoolworthCompany,90NLRB 289, together with interestthereon at the rate of 6 percent per annum as setforth inIsis Plumbing & Heating Co.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,InternationalBrotherhood of Boilermakers. IronShipbuilders,Blacksmiths,Forgers andHelpersLocal Lodge No. 169, AFL-CIO, Detroit, Michigan.its officers, agents, and representatives, shall:1.Cease and desist from:(a)Discriminating against Clayton M. Gerard, orany other applicant, by refusing to refer him to workavailable under its exclusive referral procedure, orotherwise discriminating against him, because of hislack of membership in Respondent Local Lodge No.169.(b)Causing or attempting to cause Riley StokerCorporation to deny employment for, or otherwisediscriminate against, the above-named individual, orany other applicant for referral, because he is not amember of Respondent Local Lodge No. 169.(c) In any like or related manner restraining orcoercing referral applicants in the exercise of theirrights guaranteed them by Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Notify Riley Stoker Corporation and ClaytonM. Gerard, in writing, that the Respondent has noobjections to referring him for employment; alsonotify the above-named individual, in writing, thathenceforth it will not coerce or restrain him byunlawfully infringing upon his rights guaranteed bySection 7 of the Act.(b)Make Clayton M. Gerard whole for any loss ofearnings he may have suffered by reason of thediscrimination against him as set forth in the sectionof this Decision and Order entitled "The Remedy."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its offices and meeting halls in DetroitandMidland,Michigan, copies of the attachednotice marked "Appendix.Copies of said notice,on forms provided by the Regional Director forRegion 7, after being duly signed by Respondent'sauthorized representative, shall be posted by Res-pondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,inconspicuous places, including all places wherenotices to members are customarily posted. Reason-able steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or coveredby any other material. The Respondent shall alsosign copies of the notice which the Regional Directorshallmake available for posting by Riley StokerCorporation, if it be willing.(e)Notify the Regional Director for Region 7, inwriting. within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.5In the event that this Order is enforced by a Judgmentof a UnitedStates Courtof Appeals,the words in the notice reading "Postedby Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board -APPENDIXNo i IC E To MEMBERSPOSTED BY ORDER OF TILENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWL WILL No'l refuse to refer Clayton M.Gerard for work available under our exclusivereferralprocedure,orotherwisediscriminateagainst him, or any other referral applicant,because of his lack of membership in Local LodgeNo. 169.WE WILL. NOT cause or attempt to cause RileyStoker Corporation to deny employment, or tootherwise discriminate against the above-namedindividual, or any other referral applicant, be-cause he is not a member of Local Lodge No. 169. 142DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT in anylike or related mannerrestrainor coercereferralapplicants in theexerciseof their rights guaranteed them bySection7 of the Act.WE WILLmakewhole the above-named indi-vidual forany loss ofearningshe may havesuffered by reasonof our discrimination againsthim.INTI - RNATIONALBROTHERHOOD OFBOILERMAKERS, IRONSHIPBUILDERS.BLACKSMITHS,FORGERSAND HELPERS LOCALLODGE No 169,AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)Thisis an official notice and must notbe defacedby anyone.Thisnotice must remainposted for60 consecutivedaysfrom the dateof postingand must not bealtered,defaced, or covered by any othermaterial.Any questionsconcerning this noticeor compli-ance with itsprovisionsmay be directed to theBoard'sOffice, 500 BookBuilding.1249 WashingtonBoulevard,Detroit,Michigan48226.Telephone313-226-3200.DECISIONSTATEMENT OF THE CASEJOHN F. CORBLEY, Administrative Law Judge: A hearingwas held in this caseon July 2, 3, 17, 18, and 19, 1973, atBay City, Michigan,pursuantto a charge filed by ClaytonM. Gerard,an individual(sometimes hereinafter referredto asGerard or the Charging Party) on April 12, 1973,which wasduly servedon Respondentthe same day and acomplaint and notice of hearing,issued bythe RegionalDirector for Region7 of the National LaborRelationsBoard,which was servedon Respondent on June 1, 1973.The complaintalleges that Respondent has, since on orabout November 6, 1972, failed andrefused torefer theCharging Party for boilermaker employee employmentopportunitiesat the Riley Stoker Corporation (hereinafterRiley)jobsite atthe Consumers Power Company project atEssexville,Michigan,or to any other employerseekingreferralofboilermakeremployeesfromRespondentpursuant to the exclusivereferral provisions of Respon-dent'scontractwith Rileyand otheremployers,becausethe ChargingPartyisnot a memberof Respondent andbecause Respondent was giving preference in such referralsIAt the hearing the complaint was amended to allege. and the answerwas amended to admit, that the only installation of Riley involved in thisto its ownmembers.By these acts, the complaint furtheralleges,Respondenthas restrainedand coerced and isrestraining and coercing,employeesin the exercise ofrights guaranteed in Section7 of the Act, and thereby didengage in, and is engaging in, unfairlabor practicesaffectingcommerce within the meaning of Sections8(b)(l)(A) and 2(6) and (7) of the Act.By this sameconduct thecomplaintfurtherallegesthatRespondent hascausedor attemptedto cause anemployer todiscriminateagainst hisemployeesin violation of Section8(a)(3) of theAct and thereby did engagein, and is engaging in. unfairlabor practicesaffecting commerce within the meaning ofSections8(b)(2) and 2(6) and (7) of the Act.In its answer,which wasalso duly filed,Respondentdenied,the commissionof anyunfair laborpractices.[ Theansweralso affirmatively aversthat this mattershould bedeferredto arbitration under thedoctrineof the Board'sdecisioninCollyerInsulatedWire,192 NLRB 837. Morewillbe said aboutthis contention later in this decision.For reasons, which will appear. I findand conclude thatRespondentrefused to refer theCharging Party toemployers covered by Respondent'sexclusive hiring hallfor job opportunitiesin theboilermakertrade because theCharging Party is not a member of Respondent and thatRespondent has therebyviolated Section8(b)(1)(A) and8(b)(2) of the Act.At the hearing, the General Counsel andthe Respondentwere represented by counsel. All partieswere given fullopportunityto examine and cross-examine witnesses, tointroduce evidenceand tofile briefs.The General Counselpresented oral argument at the conclusion of the hearing,the Respondent waived this opportunity,and briefs havebeen filed by the General Counsel, received by me onAugust 24, 1973, and by Respondent, received by me onSeptember11, 1973.Upon theentire record2in this case, includingthe briefs,and from myobservation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RILEY STOKER CORPORATIONRiley Stoker Corporation is, and has been at all timesmaterial herein,a corporation duly organized under, andexisting by virtue of, the laws of the Commonwealth ofMassachusetts.At all times material herein.Riley has maintained itsprincipal office and place of business at 9 Neponset Streetin the City of Worcester and Commonwealth of Massachu-setts.Riley is, and has been at all times material herein,engaged in the manufacture,sale, installation,and distrib-ution of steam generating units and related products. Rileyinstalls said steam generating units for its customers at saidcustomers'locations situated in various states of theUnited States including the State of Michigan. Riley'sinstallation site is located at the Karn plant of Consumer'sPower Company Essexville,Michigan,and is the onlyfacility of Riley involved in this proceeding.During the year ending December 31, 1972,which periodproceeding is the Karn, rather than the Weadock, plant2The transcript of the proceeding is hereby corrected BOILERMAKERS,LOCAL NO. 169is representative of its operations during all times materialhereto,Rileyin the course and conduct of its businessoperations,purchased and caused to be transported anddelivered at itsWorcester,Massachusetts,plant,steel,copper,and other goods and materials valued in excess of$65 million of which goods and materials valued in excessof $50,000 were transported and delivered to its plant inWorcester,Massachusetts,directly from points outside theCommonwealth of Massachusetts.During the year ending December31, 1972,which periodis representative of its operations during all times materialherein,Riley, in the course and conduct of its businessoperations,manufactured,soldand delivered at itsWorcester,Massachusetts,plant,products valued in excessof $70 million of which products valued in excess of$50,000 were shipped from said plantdirectlyto pointslocated outside theCommonwealthof -Massachusetts.Riley is now and has been at all times material herein anemployerengaged in commerce within the meaning ofSection 2(2), (6), and(7) of the Act.3II.RESPONDENT;THE LABOR ORGANIZATIONINVOLVEDThe complaint alleges, the answer admits, and I find thatInternationalBrotherhood of Boilermakers, Iron Ship-builders, Blacksmiths, Forgers and Helpers Local LodgeNo. 169, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.1I1.THE ALLEGED UNFAIR LABOR PRACTICESA.The Respondent's Offices, Officers andGeographical JurisdictionThe Respondent's hall is located in Dearborn, Michi-gan.4 Respondent's geographical jurisdiction includes theentire State of Michigan, except for three counties in itssoutheast corner. This geographical jurisdiction is dividedinto four numbered areas. Area III, principally hereinvolved, is served frDm an office located in Midland,Michigan, which was opened on or about September 15,1972, and which is shared by Respondent and two otherlabor organizations.Respondent's business manager is Harold Rasmussen,who works in and out of the Dearborn hall which is in areaIof Respondent's geographical jurisdiction. Each of theother geographical areas is served by an assistant manager.The assistant manager for area III since March 1972 isDonald Mullet. Mullet's predecessor as assistant businessmanager was Stanley "Larry" Westphal. Rasmussen andMullet admittedly have been and are now agents ofRespondent, acting in its behalf, within the meaning ofSection 2(13) of the Act.The complaint further alleges, and the answer denies,that (Clarence Eugene) "Gene" Vincent, a steward forRespondent at the so-called Townsend and Bottum job inthe early fall of 1972, was an agent of Respondent.3 1 reach this conclusion and make the findings subsidiary thereto, basedon the allegations of the complaint, admissions in the answer or statementsin the answer that Respondent upon information believes the allegations ofthe complaint to be true See Sec 102.20 of the Board's Rules andRegulations and Statements of Procedure, Series 8. as amended143I conclude that Vincent was an agent of the Respondentat that time acting within the scope of his authority. I restthis conclusion on the credible and essentially undisputedtestimony of the Charging Party as to the functions of asteward.The Charging Party, who, although he has been amember of Respondent, has been a steward for Respon-dent on several occasions most recently at the Pearson jobinAlpena,Michigan, in the spring of 1972. The thenassistantbusinessmanager,Westphal, appointed theCharging Party to this post. The Charging Party testifiedthat, as a steward, he processed a grievance for a fellowemployee, Cartwright, in which he, the Charging Party,spoke to the contractor, persuaded the contractor not todischarge Cartwright but to lay him off and then obtainedfor Cartwright anotherjob. This last aspect of the ChargingParty's action was ratified through Respondent's hall. Atthe time he was steward at the Pearson job, the ChargingParty was the only steward of Respondent on that job.Also, as part of his duties, the Charging Party spoke tothe assistant business manager for Respondent on a fewoccasions and contacted the businessmanager,Rasmus-sen, by telephone and sent weekly reports toRasmussen attheRespondent'sDearborn hall. In speaking to thebusinessmanager,Gerard reported the presence ofnonunion employees at a site on one occasion and onanother requested that additional men be referred to fillvacancies.Vincent, called as a Respondent witness, did notelaborate on his duties as a steward except to say henotified Respondent's assistantbusiness manager,Mullet,when the Townsend job was completed. Since there is noindication that any other steward served during Vincent'stenure at the Townsend and Bottum job and in view of thesmall number of boilermakers working on that job (six) Iconclude he was the only steward of Respondent at thatsite at times relevant hereto.Ifurther conclude that a Respondent steward is therepresentative of the Respondent at a site where themembers or boilermakers it has referred are working and isthepointofcontact for employees, employers, andRespondent alike in dealing with union matters including,variously,grievances, layoffs,working withnonunionemployees and the need to fill vacancies. I conclude thatVincent, as a steward, had these same responsibilities at theTownsend and Bottum job as the only steward at the timeand that Vincent was then an agent of Respondent withinthe meaning of Section 2(13) of the Act acting within thescope of his authorityat timespertinent hereto dealingwithmatters of layoff and expected vacancies,aswillappear.5B.The Respondent's Exclusive Hiring and ReferralSystemThe Respondent's International has, since at least 1966,been a party to a national agreement, Boiler Manufactur-iThe Dearbornhall is sometimes referred to in the recordas "Detroit"or the officeor hall in "Detroit,"near which Dearborn is locatedPublic Uttbty Construction and Gas Appliance WorAerv of the State of.New, Jersey, Local 274. UA,120 NLRB 355, 362 144DECISIONSOF NATIONALLABOR RELATIONS BOARDersNational Construction Agreement, to which Riley isalso signatory.This agreement,which contains an arrange-ment whereby the Union exclusively refers applicants foremployment to the covered employers, provides for localarea implementation by the appropriate local union.Respondent and Riley have in fact maintained a practicewhereby Respondent is the exclusive source of boilermakeremployees at Riley's jobsite at Essexville, Michigan, whichis here involved.More specifically, the national agreement provides, uponlocal implementation,for a local union to operate anexclusive hiring hall for the referral of all "competent andqualified" field construction boilermakers, boilermakerhelpers, and boilermaker apprentices. The local union isrequired to maintain a registrationfacilitywhereunderapplicants shall be registered on the appropriate out-of-work list for each classification in order of time and date ofregistration.Each applicant is required to reconfirm hisavailability every 2 weeks and be available by telephonewithin 4 hoursto maintainhis place on the out-of-work list.One way a boilermaker may qualify for registration is onthe basis of 4 years' practical experience in the boilermakertrade as a foreman, subforeman, or boilermaker in thebuilding and construction industry.Lesser qualificationsare required for boilermaker helpers and boilermakerapprentices.Referral of men under the exclusive hiringarrangement,thus established,is to be a "first in, first out"basis without regard to union membership. Joint referralcommittees are to be established in local areas to overseecertain operations of the exclusive hiring hall. Thesecommittees also pass upon any questions which may ariseas to the competency and qualifications of an applicant.6Pursuant to the provisions of this same agreement,Respondent has established local area joint referralcommittee rules and standards. These provide in part thatan applicant may register for referral in any area of or allof the four areas in Respondent's jurisdiction; may registerin person, by telephone or mail, provided he has estab-lishedhis qualifications and special skills,ifany, andcompleted any forms submitted to him; may pass up onereferralwithout penalty; and may appeal any disputearising outof the operation of the plan to the local jointreferral committee(consisting of both employer and unionrepresentatives) pursuant to certain procedures set forth inthe rules.More will be said hereinafter about the appealprocedure when I address Respondent's affirmativeCollyerdefense. The local rules also state thatbona fiderequests byan employer for boilermakers with special skills andabilitieswill be honored by Respondent.' These rules areposted at the Respondent's office in Dearborn, Michigan.The referral arrangement established by the nationalagreement,described in part,supra,and the implementinglocal rules are not alleged to be unlawful in the complaint.The complaint rather alleges that Respondent in theoperation of its exclusive referral arrangement has refused6These findings are based upon certain factual background allegationsin the complaint and admissions in the answer as well as the agreementitself, the relevant sections of which were received in evidence withoutobjection.7 1 make these findings as to the local rules based on Rasmussen'sundisputed testimony as to their adoption and posting and the receipt inevidence without objection of a copy of these rules.to refer the Charging Party because he is not a unionmember and that such refusals to refer him constituteunfair labor practices.The Respondent's hiring hall does not operate in themanner established by the national agreement nor does thehall even function in a manner consistent with the localrules.To begin with there is no referral list,as such. The only"list"maintained by Respondent of out-of-work employeesdesiring referral are their record envelopes which are keptin a box at Respondent'sDearborn hall separate from thecard records of employees already referred and stillworking.8 The records of members are kept in a separatesection of this out-of-work box from the section in thesame box where the records of the nonmembers are kept.Further,although the nonmember applicants whomRespondent has referred over the past year or so (about1,000 nonmembers) outnumbers Respondent'smembers(approximately 515) by almost two to one, Respondent hasa telephonebookat its Dearborn hall containing the namesand phone numbers of all its members but only about 65 to67 nonmembers .9All out-of-work cards are kept "loosely" in the order inwhichapplicants become available for referral,but not inthe order of registration or notice of availability. Appli-cants do not have to register for referral, where they havehad prior employment based on referral,but are consid-ered byRespondent as available for a new referral whenRespondent has been notified that they have been laid offfrom the last job to which they were referred.Respondentis advised of such layoffs by reports of its stewards at thejobsite where the layoff occurred.Referrals are made notin the order in which applicants become available butrather in the "discretion of the business manager,"or hisassistant who is called a dispatcher.Applicants are not required to call in every 2 weeks toinsure continuance of their record in the out-of-work file,as the contract requires.Further, although the contractprovides penalties for passing up more than one referral,Respondent's hall may permit an applicant two or threedeclinationswithout penalty and in this regard theassistantbusinessmanagers have a certain amount ofdiscretion to refer the applicant to later jobs.In this sameconnection,an applicant may pass up an immediatereferral to a short term job in hopes of referral to one oflonger duration. Although an applicant should be availablefor telephone contact by the hall for a referral at certainhours of the day or suffer penalties set forth in the contractand therules, these requirements are likewisenot rigidlyapplied.While there are methods set forth in the nationalagreement and the national joint rules and standardscommittee referral provisions whereby a local joint referralcommittee may establish the qualifications of a boilermak-er for referral(including the requirement of an examina-tion), if a question arises in regard to such qualifications,Iconstrue that local rule referral formula "in order of seniority inclassification"tomean the same as the contract's"first in.firstout"standard,for, to construe the local rule otherwise,would make the local ruleinconsistent with the contract.NNo permanent out-of-workrecordsare kept at Respondent's area IIIoffice in Midland,Michigan.Nonmembers are sometimes referred to in the record as "boomers." BOILERMAKERS,LOCAL NO.169145referrals have instead been made on the basis of theevaluations by Respondent's business manager or assistantbusinessmanager. These evaluations are arrived at byobservation of such officials or by word of mouthappraisals given to them by stewards and others.10As Rasmussen described Respondent's exclusive referralsystem, it has since 1966 been "a very relaxed rule andreferral system."It istherefore against the background of theactualoperationof Respondent's exclusive referral procedures, aswell as the requirements of the national contract and thenational and local rules, that the failure of Respondent torefer the Charging Party to work opportunities subsequentto mid-fall of 1972 must be assessed.C.Sequence of Relevant Events; Gerard'sBackground and his Failure To Obtain Work fromMid-Fall 1972 to Mid-Spring 1973The Charging Party, Clayton Gerard, is a big strappingfellowwho, based on his appearance, is about 6 feet 3inches, in height, and about 220 pounds, in weight. He isnot a member of Respondent but is a member ofBoilermakers Local 83 in Kansas City, Missouri, althoughhe has not worked in that area or been referred by thatLocal. He is now, and has been for some time, a resident ofthe Bay City, Michigan, area where he now resides with hisparents. This location is in Respondent's geographical areaIII.His first job in boilermaking work occurred in about1955. He did not, however, resume work in this field until1966.He thereafter was employed-by referral fromRespondent under its referral procedure-in boilermakingwork from 1966 to May 1972 when he was laid off from theso-called Pearson job in Alpena, Michigan. Respondent'sDearborn hall was apprised of this layoff on the basis of asteward's report completed by the Charging Party himselfas the steward at that job. More will he said about theCharging Party's qualifications for boilermaker work whenRespondent's principal defense is considered later in thisdecision.10All the foregoing findings as to the actual operation of the exclusivereferral system are based upon the admissions of Rasmussen11While there is some testimony by the Charging Party that hetelephoned the assistart business agent,Don Mullet,about obtaining areferral during this period, the Charging Party's recollection as to the datesduring the period was poor For example the Charging Party recalledvisiting Respondent'sMidland officein June,July, or August 1972 to speaktoMullet, but that office did not open until September 15. as 1 have foundMullet, who took telephone calls dealing with work referrals at his home inMt Pleasant,Michigan,until the Midland office opened,testified that theCharging Party had never called him, Mullet, at home Since the summer of1972 is outside of the Section 10(b) limitations period. I find it unnecessaryto resolve this credibility conflict nor to make any other findings in respectto Clayton Gerard's activities during this period12George Gerard is a painter and has also done boilermaker work onreferral from Respondent.13 1 make these findings principally on the basis of the credible testimonyofClaytonGerard who, except for some difficulty in recalling dates,testified forthrightly in respect to events in this and subsequent periodswhich he was able to put in sequence by relation to other events Davis'testimony is credited, as quoted, and is consistent with the Charging Party'sversion of this aspect of the conversation Davis was not asked about hisrequest that Vincent contact Mullet Vincent at first denied all aspects ofthisconversation, but, upon seeing his affidavit to the Board agent,admitted that Davis had said he could use "you" (which is a singular as wellas a plural word) to work later in the year Vincent admitted that Davis toldThe Charging Party was unemployed (or at least did noboilermaker work by referral from Respondent) during thelate spring and summer of 1972.11In September 1972, after the Midland office opened,Clayton Gerard and his brother, George Gerard,12 visitedMullet,Respondent's assistantbusinessmanager, atRespondent'sMidland office.Mullet told the Gerardbrothers that there was no work available for them at thistime.Shortly thereafter, however, Clayton Gerard wasreferred to, and took work at, the Townsend and Bottumjob in Essexville,Michigan, about the end of September1972.As previously noted, Vincent was the steward at theTownsend and Bottumjob.At some point midway in the course of the Townsendand Bottum job, or about late September or early October1972, Vincent, Respondent's steward, spoke with EdwardDavis, Field Superintendent for Riley Stoker. This conver-sation took place at the Townsend and Bottum site whichwas nearby Riley's site at Karn. Present were Davis,Vincent, the Charging Party, and other Townsend boiler-makers. Davis told Vincent he hoped "they got over on thejob when I started hiringinmen." I conclude that "they"meant Vincent, the Charging Party and the other Town-send boilermakers present. In this same conversation Davisasked Vincent if this could be arranged by calling Mullet.Vincent agreed to do this.13AfterDavismade this request to Vincent, Vincentsubsequently told the Charging Party in the presence ofRobinson and Lewis (the other two non-Respondentboilermakers) at the Townsend job that he, Vincent, hadspoken to Mullet,14 and he, Vincent, was fearful that thenon-Respondent Townsend boilermakers were not going toget on the Rileyjob.The Townsend job came to an end on November 3, 1972,and all six boilermakers, three members of Respondentand three nonmembers, were laid off no later than thatdateGerard, I conclude, was laid off shortly before thatdate.15 In view of Vincent's admission that he promptlycalledMullet, I conclude that this steward's report then puthim that the Townsend crew was "a fine bunchof lookingboilermakers"Vincent also twice changed his testimony regarding the number ofboilermakers on the Townsend Job I credit the Charging Party'srecollection of these and latter events at the Townsend site over that ofVincent and my findings are based pnmarily on the Charging Party'stestimonyiiVincent denied speaking to Mullet aboutDavis' requestbut rathertestified that he simply calledMullet atthe end ofthe TownsendJob to tellMullet the job was over and that boilermakers were laid off. Vincent statedthat he did not even ask Mullet at that time about referrals to the Riley JobIfind this testimony incredible in the light ofVincent '% almost immediatereferral thereafter to the Riley job andhis interestin that Job as admittedlyexpressed to Clayton GerardThus, Vincent admitted he discussed the Riley Job with Clayton Gerardand told Gerard he hoped to get laid off before the completion of anotherboilermaker job in the vicinity, because he would thereby get ahead of thepeople from the other job on the out-of-work list and this would put "a lotof work ahead of us " I conclude in the context of this remark that the "a lotof work" referred to by Vincentwas theRiley job. which, he said, wasexpected to run 4 years according to what Davis told himi'Vincent testified that all of the boilermakers were laid off togetherT he referral card of Eugenis. one of the six laid off, shows that he was laidoff from the instant job on November 3, 1972 Gerard did not recall theexact date the Job ended and stated, at one point in his testimony, that otherboilermakers may have worked a few more days than he Also after beingrefreshed with a look at his rownsend pay stub. Gerard testified that he lastworked on October 24 1973 146DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent on notice that Clayton Gerard was "out-of-work" and that Gerard, under Respondent's practice,thereby became eligible for referral.The three boilermakers from the Townsend job, whoweremembers of Respondent,-Vincent, Eugenis, andEvans-were referred to the Riley Stoker job at Karn onNovember 6, 1972, by Respondent. As Vincent hadpreviouslywarned, the three Townsend nonmemberboilermakers (including Gerard) were not.During the period November 6, 1972, through November14, 1972, only members of Respondent (with one excep-tion)were referied by Respondent to jobs in all thegeographical areas of its jurisdiction. These jobs were tobegin from November 9 through November 30. By mycount 160 referrals of Respondent's members were madeduring this period.16 Of these 160 referrals, Respondent'smembers R. Busch, C. Carter, C. Hardman, G. Herbert, G.Hinkle, J. Koehler, F. Smales, J. Snell, C. Van Slaubrouck,andD.Visserwere referred twice and members N.Tarasick and H. Vickery were referred three times.Sometime in November 1973, after his layoff onNovember 3, 1972, but before the deer hunting seasonbegan on November 15, 1973, the Charging Party and hisbrother George Gerard went to see Mullet at Respondent'sMidland hall about referral for work. Mullet advised theGerards that he couldn't put them to work adding thatabout 30 "local men" were out of work at that time.17When Mullet spoke of local men, I conclude he wasspeaking of members of Respondent.18On December 7, 1972, Clayton Gerard called Mulletperson-to-person at the Respondent's Midland office toseek work but Mullet told him none was available.On or about January 21, 1973, Rasmussen telephoned16 1 accord no weight to Rasmussen's speculative testimony that boomers(nonmembers)probably leftthe area at that time because"we" (Respon-dent)had so many men out of work at that time(Thistestimony wasoffered to explain why no nonmembers were referred during this period) Ido attach weight to this remark as an admission of Rasmussen's awarenessthat nonmembers do not expect referrals when Respondent'smembers areout of work17 1make these findings on the basis of the credible and generallycorroborative testimonyof ClaytonGerard and George Gerard Mulletrecalled the conversation and also stated that about 40 members andnonmembers were out of work in the area at that timeMullet deniedstatingthat he could not put the Gerards to work because local men were out ofwork at that timeThere are a number of conflicts in the testimony of the Charging Partyand/or his brother,on the one hand,and Mullet on the other in addition tothe above,Mullet also denied speakingto ClaytonGerard by telephone onDecember7, 1972,and February6, 1973,telephone calls which will bediscussed hereinafter These calls were billed by the telephone company asperson-to-person calls to the telephone number at Respondent'sMidlandoffice and,according to the Charging Party's credible taumony,he spoketoMullet directlyMullet later changed his testimony, at least as to thesecond of these telephone calls, to the statement that he could not recollectthe conversation In at first denying these last two telephone calls Mulletnoticeably blinked his eyes,according to my trial notes I did not noticeotherwise that this was his habit while testifyingWherever a conflictappears in the testimony of Mullet on the one hand and the Charging Partyor the latter'sbrother in the other,Ihave credited the recollection ofClayton Gerardor his brother as to the events in question I have alreadydescribed the forthright manner of Gerard in testifying George Gerard'smanner was similar18This inference is inescapable A literal interpretation of local men (tomean men living in the local area)would make no sense because theGerards themselves lived in the local areaMoreover, Rasmussen likewisethe Charging Party who received a message to return thecall.19 The Charging Party returned the call on January 21,1973, and spoke to Rasmussen. Rasmussen offered theCharging Party some work at least in the Detroit area.Rasmussen also told the Charging Party that Mullet wassaving the Charging Party for the Karn job and that he, theCharging Party, would be.better off to wait for it. TheCharging Party did not accept the offer of a referral at thattime, explaining, in part, in his testimony that he wasn't toointerested in going to Detroit.20On February 6, 1973, Gerard again telephoned Mullet toask specifically about referral to a certain repair job atWeadock. Mullet told Gerard that he, Mullet, was savingGerard for the Karn plant job on the Consumer jobsite(the Riley job).21In February 1973, there was a significant upswing inemployment in boilermaker work. This included thePalisades job mentioned by Rasmussen in his testimony,recountedsupra.A substantial number of nonmemberswere referred to this and other jobs in that month.InMarch 1973, the referral opportunities went back to"chicken s-t" jobs, in the lexicon of Rasmussen. Duringthe period March I to 16, 1973, some 285 of Respondent'smembers were referred for work whereas only 23 nonmem-bers were referred during the same period.InMarch, Rasmussen admitted, he was aware that theCharging Party was available for work.On April 12, 1973, as previously found, Gerard filed thecharge in the present case.Sometime in April 1973, Gerard also called Mullet abouta job referral and complained that Respondent hadused the phrase "local men" in his testimony and explained that in his use ofthat phrase he meant members of Respondent19Prior to this time the Charging Party telephoned Rasmussen severaltimes at Detroit but was unable to get through to him20 In its brief Respondent asserts that Gerard gave divergent versions ofthis conversation I conclude that the final state of the record-bearing inmind Gerard's weakness on dates, but clarity on events-supports myfindings above as to what was stated by Rasmussen in this conversationGerard was confused about this conversation, but when he recalled theevent in which a possible referral to Detroit was discussed, his testimonythereafter is consistent and believableFor his part, Rasmussen admitted the conversation and stated he offeredGerard work in the Detroit area or at a nuclear plant at Palisades in thewestern part of Michigan He also stated Gerard said he was "hangingloose" and wanted to make the Riley job in Bay City To this Rasmussenadmittedly said, "be my guest " Rasmussen's testimony that he told 3erardthe referrals offered and elsewhere "sure beat unemployment" was changedon cross-examination to testimony that this is his "standard cliche," but hewasn't certain he said it to Gerard in the instant phone call Rasmussen'sdenial that he advised Gerard to wait for the Riley job from Mullet isdirectly contrary to Rasmu .,en's admission that he, Rasmussen, toldGerard to "be my guest" in response to Gerard's statement that he, Gerard,planned to wait for the Riley job Other testimony of Rasmussen, whichmight be contrary to Gerard's is prefaced by the expression "I would havetold" Gerard which falls short of testimony as to what was actually said Inview of the above, I credit Gerard's version of this conversationUnder the contract, as noted, Gerard had the right to one pass of areferral without penalty and the right to several passes under Respondent'spolicy21Although the Charging Party did not repeat this latter aspect of theconversation in cross-examination he did state on cross that Mullet hadpreviously told him he was being saved for the Karn job BOILERMAKERS,LOCAL NO.169147referred a permit (apparently nonhoilermaker) employee toa boilermaker job 22Also in April 1973, about 2 weeks before May 3, 1973,the Charging Party spoke to Rasmussen at home and askedifhe,Gerard,was on the out-of-work list. To this,Rasmussenreplied that he was not going to put Gerard ontheout-of-work list until he did something official.Rasmussen then hung up.23On April 23, 1973, Gerard's attorneys wrote a letter toRasmussenstating that they had been retained to representhim, that Gerard was ready and available for workpursuant to the constitution of Respondent's Internationaland Respondent's bylaws and that Gerard had authorizedthese attorneys to institute proceedingsagainst RasmussenifGerard continued to be denied employment.Rasmussenadmitted that in April he told his office toput Gerard on the out-of-work list and refer him to thenext job.The Charging Party was referred by Mullet for work onMay 3, 1973, to a job with Terre-Haute Industries and theCharging Party was working there at leastuntilthe hearingbegan on July 2, 1973. This was his first referral since theTownsend job in September 1972. although, as noted, hewas offered and declined referral on January 21, 1973, in atelephone conversation with Rasmussen.24D.Respondent'sDefenses1.The defense that Gerard was not referred to the RileyStoker job was because Gerard was not qualified for workwith the employer.Respondent's principal defense is thatClayton Gerard was not referred to the Riley Stoker job forthe reason that he was not qualified to do the work on thatjob.Respondent contends that the Riley job dealt withwork on two of the largest pressure boilers ever installed inMichigan and that only highly skilled top riggers qualifiedfor the rigging work involved. The riggers referred to thisjob were, says Respondent, more highly qualified than theCharging Party.And, Respondent concludes that, inmaking referrals, it was not precluded from using its bestjudgment as to the relative qualifications of employeesseeking referral.Gerard began work in the boilermaker tradein earnest in1966, having had brief experience at such work in 1955.Between 1955 and 1966 he worked as a painter and asteeplejack.Between 1966 and 1970 he was referred byRespondent for boilermaker jobs,Rasmussenadvisingemployers at that lime that he was sending out "less thanqualified" registrantsto jobs. By 1970, however, Respon-dent concedes in its brief, Gerard had 4 years qualifyingexperience as a boilermaker.25Four years experience as a boilermaker qualifies aboilermaker for registration on a boilermaker's out-of-work list under the provisions of the aforementioned BoilerManufacturers National Construction Agreement applica-ble hereto.26Respondent's brief further concedes that by 1972 Gerardhad approximately 6 years' experience as a boilermaker.27Nowhere is there any indication that the Charging Partywas refused employment by a contractor at any time from1966 to 1972 based on lack of qualification, although acontractor is entitled under the national agreement torejectan applicant referred by a local union such asRespondent. Nor is there any indication that Gerard hasever been requested to take a boilermaker "competencyexamination," although such might have been requestedunder the national agreement. Nor is there any showingthat any question has been raised as to his competence (aquestion which would be resolved by the local joint referralcommittee under the national agreement and implement-ing rules) from 1970 until Respondent has now taken theposition that he was not qualified for referral to the RileyStoker job.Ifind. therefore, that Clayton Gerard had 6 yearsqualifying experience as a boilermaker in November 1972and that this is more than sufficient to meet the 4-yearrequirement of the national agreement for placement inthisboilermaker classification on the out-of-work list.While the record amply shows that a rigger and,particularly, a high rigger are demanding jobs of consider-able skill in the boilermaking trade, I also conclude thatGerard is a qualified high rigger. For he has worked atseveral jobs--on referral from Respondent-requiring himto perform rigging work at heights of 90 feet or more.These jobs included a job with Riley Stoker at HarborBeach in the late 1960's at which Gerard worked as aboilermaker at substantial heights regularly for about 2years.29Also,Gerard worked at the DeVilbiss job forseveral months in early 1972 which involved work on a 90-foot stack and also the Townsend job in September andOctober 1972, which required lifting a deairator unit to thetop ofa building 29There is no indication that anyone. contractor orRespondent, raised any question as to Gerard's capabilitieswhen he was performing any of these assignments.In any event, the statement by Davis, field superintend-ent of Riley Stoker, to Vincent in the presence of otherboilermakers includingGerard at the Townsend job22The Charging Party's name appears on Mullet's desk pad under thedateApril 24, 1973.23These findings are based on the testimony of GerardRasmussen'sversion of the conversaton is essentially corroborative.Rasmussen recalledthe call,stated that Gerard complained of his failure to be referred and thathe wasn't being treated fairly under the rule-, To this Rasmussen toldGerard that, if Gerard were going to be technical, Gerard was supposed tocall the office during working hours to show availability Rasmussenadmitted being angry about the call and saidhe probablyhung up onGerard21As previously noted, under the national agreement and implementingrules,an applicant could turn down one referral without penalty Inpractice,however, as Rasmussen testified,an individual could turn downmore than one referral without penalty and also take his chances on waitingfor referral to a long-term jobThis concession is consistent with the admissions of Rasmussen2fi See Resp Exh 3, p 1427This concession is buttressed by Gerard's printed record of referrals in1971 and 1972and testimony as to his assignments in those Vears2"This finding is based on Gerard's credible testimonyWestphal'stestimony that the work was of only a few days duration is not necessarilyinconsistent because Westphal byhis own statement quit that job while itwas still going on2"These findings are also based on the credible testimony of Gerard Idisagree with the statement in Respondent's brief that Gerard's testimonyon rebuttal in regard to the Townsend job is contradictory of his testimonywhen the General Counsel put on its case in brief For, while the Townsendjob involved the installation of deairator which itself is only 12 to 14 feethigh, the deairator. as Gerard testified,had to be moved to the top of abuilding as found,supra 148DECISIONSOF NATIONALLABOR RELATIONS BOARDconclusively establishes that Gerard was qualified to workon the Riley project at Karn. For, as I have found, Davistold Vincent that he hoped they (the Townsend boilermak-er crew) got over on the Riley job when, he, Davis, startedhiring men for Riley.Respondent's defense, of course, goes somewhat deeperthan the foregoing. What Respondent is saying, essentially,is that it has the right to send its best qualified men andthat there is no prohibition against its exercise of this right.And Respondent asserts that Vincent, Eugenis, and Evans,whom it referred to Riley, on November 6, 1972, and Card,Snell, and Flood, referred on or about November 28, 1972,were much better qualified than Gerard to do high riggingwork. Further, says Respondent, the welders it referred toRiley in both instances were qualified in an area of -thetrade-welding-in which Gerard is not qualified.The record supports the conclusion that riggers Vincent,Eugenis, Evans, Card, Snell, and Flood, all of whom aremembers of Respondent, are better qualified than Gerard.Ifind that Gerard, in the absence of any probativeevidence to the contrary, is not a qualified welderHowever, I disagree with Respondent's contention thatthere is no prohibition in its exercising its discretion inreferring out what it considers its most qualified talent.30The contract of the International with Riley, which is thebasis of Respondent's exclusive referral system, prohibitsthismethod of referral. That contract specifically requiresreferralon a first in, first out basis31 provided theboilermaker is qualified. As I have found, Gerard becamequalified for referral under the contract based on hisadmitted 4 years experience as a boilermaker and shouldhave been referred when his name came in turn to the topof the out-of-work list.32 This means that he should havebeen referred at least before Eugenis who was laid off afterGerard was laid off from the Townsend job.But even if I were to accept Respondent's defense insofaras the Riley Stoker job is concerned, which I do not,Respondent offers nothing to explain its failure to referGerard to boilermaker opportunities with other employersin area III in November 1972,33 although other boilermak-er referralsweremade in that area at that time andRespondent's exclusive referral system serviced from 26 to55 employers in the State of Michigan during the periodJuly 1972 to June 1973. Nor is there any explanation of its30Respondent citesLocal 341, Hod Carriers, Building and CommonLaborers Union of America,146 NLRB 1358, for this proposition whichappears inthe Trial Examiner's Intermediate Report However, the Boardin that case in affirming the Trial Examiner's Report, did soon the basis of afailure of factualproof, specifically declining to adopt the Trial Examiner'sexposition of the lawto, p1358, In 1131SeeResp Exh 3, p 15 (section 4)32Rasmussenadmitted, as noted, that Respondent does not refer on afirst in,first out basis as required by the cor'ract-see transcript p 311 andpp 332 and 333Further rigger Card, referred to Riley on November 28, 1972, had beenout of work longer than Eugenis, who was referred on November 6, 1972Thus, Card's file shows he was previously employed by "MBE" (whichRasmussenexplained, and I find, stands for Michigan Boiler) at Weadockbeginning on September 27, 1972 That job closed down before theTownsend job at which Eugenis was employed until November 31, 1972(Vincent so testified) Yet, Rasmussen had high regard for the abilities ofCard as a top rigger since, accordingto Rasmussen,Card was one of the"top flight people" he decided to send to Riley on November 2733 1 note in passing that Respondent's opinion of Gerard wasat least asgood as its opinion of Harold Martin, judging from the comments offailure to refer him for other boilermaker opportunities asthey arose with Riley Stoker.34In view of the foregoing I reject Respondent's defensethat Clayton Gerard was not qualified for referral to Rileyon November 6, 1973.2.Respondent's partial defense that the General Counseldid not give Respondent due notice of one of the GeneralCounsel's violation theoriesRespondent avers that theGeneral Counsel did not give it due notice of his chargethat, in refusing to refer Gerard, Respondent unlawfullyviolated its duty of fair representation.I likewise find no merit in this defense.The General Counsel in his complaint has pleaded theviolations with which Respondent is charged and has setforth the sections of the Act Respondent is charged withviolating, i.e., Sections 8(b)(1)(A), 8(b)(2), and 2(6) and (7).The General Counsel has also pleaded in this samecomplaint that Respondent violated these sections of theAct by refusing to refer Gerard because heis nota memberof the Respondent and because Respondent was givingpreference in its referrals to its own members. Thus,Respondent has been clearly put on notice of the sectionsof the Act which it is charged with violating and a factualallegation of the conduct which is alleged as the substanceof the claimed violations.What Respondent's argument boils down to is that theGeneral Counsel did not allege in the complaint all of thetheories on which he hoped to establish violations of thesesections of the Act.Ireject this contention. I am aware of no suchrequirement in pleading and Respondent cites me none.Moreover, in his opening statement the General Counseldid alert Respondent as to this theory citing the authorityon which the theory is based,Miranda Fuel Company, Inc,140 NLRB 181. After the second day of hearing, there wasa recess of almost 2 weeks in which Respondent could haveprepared its defense to the alleged violations as they mayhave been based on that theory.Respondent's further contention that the proof underly-ing this theory has failed will be dealt with hereinafter.3.Respondent's partialCollyer defense.In its briefRespondent argues, as it did at the beginning of thehearing, that this matter should be deferred to arbitration,under principles announced by the Board inCollyerRasmussenregarding Gerard based on his own observations and reportsreceived by him from hisassistant business managers, Mullet andWestphalRespondent referred Martin for work at Weadock and Alpena in are" ill onNovember 8, 1972, and December 16, 1972, respectivelyMartin is amember of RespondentGerard,of course, is noti4 I find no evidence in this record that only highriggersor evenriggerswere needed to perform the Riley Stoker Job While the testimony of Mulletand Rasmussen is consistent that highriggers(and welders) were sought byRiley on November 6, and I so find,Rasmussen's testimony as to Riley'srequests for November 27 or 28 indicatethat at thattimeriggersandwelders were requested and I sofindRasmussen's determination to sendwhat he considered "top flight" people wassua sponteThe undisputedtestimony of LonnieR Briggs,office administrator of Riley, shows, and Ifind, that the number of boilermakermechanics(including riggers) whichwas 9 on November 29, 1972, increased to 10 on February 28, 1973, to 14on March 28, 1973 and to 16 on April 25. 1973 The additional boilermakermechanics hired on or about February 28 and thereafter are not shown tobe riggers or high riggers FinallyRasmussenconceded that Gerard wasqualified in a number of areas ofthe boilermakertrade and testified he waswilling to refer Gerard in January to a job involving a major repair on anuclear reactor BOILERMAKERS,LOCAL NO. 169InsulatedWire,192NLRB 837. More precisely theRespondent desires that this dispute be resolved throughtheprocessof the local Joint Referral Committee,established under the provisions of the nationalagreement,and whose functionis, amongothers, to settle disputes overreferrals of job applicants.35Here, in the absence of any evidence to the contrary, Iconclude that the Charging Party did not invoke his appealrights to seek redress under the local area Joint ReferralCommittee Rules and Standards.However. I reject this defense for the reasons whichfollow.Such a deferral by the Board, if one were to occur, wouldproceed on the assumption that the arbitration procedurewould "resolve this disputein a mannerconsistent with thestandards ofSpielberg."36And the Board in deferringwould not dismiss the complaint but would instead retainjurisdiction over the case to insure that the arbitration didin fact accord withSpielbergstandards.37The Board will not defer to arbitration any complaintbrought by an individual Charging Party, as here,unless itappears that theinterestsof that individual harmonize withthe interestsof one of the parties to the collective-bargaining agreement-employer orunion-wherein thearbitration process has been established.38 In the presentcase,however, the interests of the Union are clearly at oddswith those of the Charging Party, because the Respondentischargedwith discriminatorily refusing to refer theCharging Party for employment. As to the employersgoverned by the exclusive referral provisions of thenationalagreement, these employers either have no interestin the proceeding,sincethey would presumably have noknowledge of an applicant never referred to them, or, if theemployers were aware, their interests would coincide withthose of Respondent because they have delegated toRespondent, under the exclusive referralarrangement, arole in the hiring process.Hence, I conclude that this case is not one which isappropriate for deferral to arbitration under the Board'sCollyerdoctrine.39Moreover, thereisanadditional reason in the presentcase for my refusal to defer. That is, that itcannotbeassumed in this casethat the arbitration procedure (theprocedure which would begin with an appeal to andhearing before the joint referral committee) would resolvethis dispute in a mannerconsistentwithSpielberg.For, inSpielberg,the Board relied on the fact that thearbitration proceeding therein appeared to be fair andregular and specifically noted that the four individualsinvolved were represented by counsel. In the present casearticle IV, section B, of the referral appellate procedure,reliedupon by Respondent in support of itsCollyerargument, also provides:35 See reverse side of G C Ech 7, article IV, local area joint referralcommittee rules and standards Local 169.78National Radio Co,198 NLRB No I. speaking ofSpielberg Mfg Co,112 NLRB 108037NationalRadio Co, supra38Kansas Meat Packers, a Division of 4risto Foods, Inc,198 NLRB No2iqCfAnaconda Wire and ('able Compan3,201 NLRB 775 Respondent'srelianceupon legal principles to the contrary as advocated in the149...Noprofessional legal counsel shall be permit-ted to appear for any of theparties at the hearing.(Emphasis mine.) 40The denial of this fundamental right under article IV,section B, is in my judgment at odds withSpielbergandprecludes any assumption that the arbitration processherein would accord withSpielbergstandards. For, underthe operative facts of that case,Spielbergstandards includethe right to counsel.Concluding FindingsIt is. of course, hornbook law that discrimination in jobreferrals under an exclusive referral arrangement must beproved; it cannot be presumed.41 Where, however, it hasbeen proved that a union has refused to refer an applicantunder an exclusive referral system because he is not amember of that union,it isa violation of Section 8(b)(1)(A)and 8(b)(2) of the Act. 42Here I am satisfied that the General Counsel has provedthatRespondent refused to refer the Charging Party toboilermaker opportunities with Riley Stoker and otheremployers, because he was not a member of the Union.Irest this conclusion principally on the following. OnNovember 6, 1973, when referrals were made to the Rileyjob, none of the nonmember boilermakers, such as ClaytonGerard, from the prior Townsend job, were referred toRiley Stoker. This was just what Respondent's Townsendsteward,Vincent, had warned Gerard and the otherTownsend nonmember boilermakers after he, Vincent,acting within the scope of his authority as Respondent'sagent in the reporting of layoffs and upcoming vacancies,had spoken to Mullet,theMidland assistant businessmanager, about referrals to the Riley job. The threeboilermakers from the Townsend job who were membersofRespondent-Eugenis,VincentandEvans-werepromptly referred on November 6, 1973, to Riley. Yetunder the provisions of the national agreement underwhich Respondent's referral system was established and issupposed to operate, Gerard should have been eligible forreferral to that job at least before Eugenis since, as I havefound, Gerard was laid off before Eugenis.Further, at or about the same time as the Riley referralswere made, or sometime between Gerard's layoff fromTownsend (shortly before November 3, 1973) and thebeginning of the local deer season (November 15. 1973),ClaytonGerardand hisbrother George were told byMullet that there was no work for them, Respondent'smembers being out of work. Mullet could not have made itplainer to Clayton Gerard that Clayton Gerard would notintermediate Report inInternational Hod Carriers,Building and CommonlaborersUnion of America. Local 34! AFL-CIO.146 NLRB 1358, ismisplaced. for, as I have heretofore noted those legal principles were notadopted bythe BoardThehearing referred to is the one held by the joint referral committee" Local 694.UnitedBrotherhood of Carpenters and Joiners of America.AFI-CIO.133 NLRB 52.42 SeeLocal 117,United Brotherhood of Carpenters and Joiners ofAmerica. AFL-CIO,189 NLRB 690 150DECISIONSOF NATIONALLABOR RELATIONS BOARDbe then referred, since Gerard was not a member, norwould Gerard be referred with members out of work.43And, since Mullet is an admitted agent of the Union withresponsibility to make employment referrals on the basis offrequent contact with, and instructions from, Rasmussenand other officials at Respondent's Dearborn office, Iconclude that Mullet was acting within the scope of hisauthority and that Respondent is responsible for hisconduct.Finally,as I have found, only members, with oneexception,were thereafter referred by Respondent inNovember 1972, to jobs beginning as late as November 30,1972.Ihave previously rejected Respondent's defense that theCharging Party was not qualified for referral to the RileyStoker job as a high rigger. And as noted, this defense, evenif found meritorious, would not have met the allegation ofthecomplaint that Respondent also discriminatorilyrefused to refer Clayton Gerard to other employers underits exclusive referral arrangement nor even to Riley Stokerfor other and later boilermaker opportunities.Ialso rest my rejection of this defense on the absence ofany showing that the Charging Party was even told that hewas not being referred because of his alleged lack ofqualification.Gerard's prior referrals to work of the sametype likewise belie any validity in this defense.44Further, it is clear from an examination of the collective-bargaining agreement and the implementing joint referralcommittee rules that the Respondent has the right tocategorizeapplicants as boilermakers, apprentices, orhelpers. It is also clear from the entire record herein thatRespondent could consistently further categorize boiler-maker applicants as welders, riggers, and mechanics.However, the contract does not give Respondent the rightto pick and choose among individuals in any of thesecategories but rather imposes upon it the duty to makeselections in each category solely in the order in which theindividuals have registered for employment. In short,applicants are supposed to be referred, as required, on afirst in, first out basis.45Any deviation by the Respondent from the requirementthat applicants be listed in the order in which they registerfor referral or otherwise indicate their availability forreferralmay be considered, among other facts, as anindication of the discriminatory operation of the Union'sexclusive hiring hall privileges, contrary to the Act.46Here the Respondent, contrary to the requirements of itscollective-bargaining agreement and implementing rules,does not maintain any lists at all, but merely keeps recordsin a box in no particular order and, even within the box,the records of union members are separated from recordsof nonmembers. Referrals are made in accordance with thediscretion of the business manager, Rasmussen, or thedispatcher. I conclude that the failure to maintain lists asrequired by the contract and rules and the further failure torefer applicants on a first in, first out basis, as likewiserequired, additionally evidences Respondent's discrimina-tory operation of its exclusive referral system.47These same facts impel me to the conclusion thatRespondent has carried out its referral system in anarbitrary and capricious fashion whereby it has referredapplicants not on any objective basis-although objectivebases are spelled out in the contract as well as means forresolving questions as to qualifications-but rather inaccordance with the desires of the business manager ordispatcher at a given time. That this has resulted in anoverwhelming preference being shown to Respondent'smembers over nonmembers, particularly in lean times suchas November 1972, and March 1973, is apparent from myfindings,supra.But this conduct is directly contrary to the mandate ofthe Respondent under its exclusive referral system to referapplicants without regard to union membership, that is, toserve all its applicants-its constituency-equally. Thisduty is no different from that of an exclusive bargainingrepresentative to represent all employees in a collective-bargaining unit in the manufacturing industry equally; thatis,toprovide equal representation and service to allemployees in the unit without regard to union membershipor other considerations. For,giventhe fluctuation ofemployment in the construction industry, the legality ofprehire collective-bargaining agreements in that industryunder Section 8(f) of the Act and the legality of anondiscriminatory referral system to implement suchprehire agreements, the unit for representation in theconstruction industry, under an exclusive referral system,necessarily includes applicants for referral.48Iaccordingly conclude that Respondent's refusal to referitsnonmembers applicants on an equal basis with itsmember applicants violates its duty to represent itsnonmember applicants on a fair and equal basis with itsmember applicants.49Based upon all the foregoing, I conclude that Respon-dent, beginning November 6, 1972, discriminatorily ref-used to refer Clayton Gerard for boilermaker opportunitiesbecause he is not a union member, and that Respondentthereby violated Section 8(b)(I)(A) and 8(b)(2) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occurringin connection with the operations of Respondent describedin section I, above, have a close, intimate and substantialrelation to trade, traffic, and commerce among the severalstates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.43Id.44 InternationalBrotherhood of Electrical Workers, AFL-CIO, Local 82,182 NLRB 59, enfd. 440 F.2d 1 184 (C.A. 6, 1971).45Where any question as to an applicant'squalifications arises thecontract and implementing regulationsfurther provide adequatemeans forresolving such questions, as previouslymentioned.46Ironworkers Local Union No. 290 (Mid-States Steel Erection Co.),184NLRB 177, enfd. 443 F.2d 383 (C.A. 6, 1971).1" It is.of course,well settled that an applicant is an employee within themeaning of the Act.Phelps Dodge Corporation v. N.L.R.B.,313 U.S. 177.4'+Cf.Hughes Toot Company147 NLRB 1573. This conclusion is in myjudgment particularly apt in the present case, since, I find, based on theundisputed testimony of Gerard, he pays 2-1/2 percent of his earnings toRespondent. Cf.Houston Maritime Association, Inc.,136 NLRB 1222, 1225,enfd. as modified 337 F.2d 333 (C.A. 5, 1954). BOILERMAKERS,LOCAL NO.169151Y. THEREMEDYSince I have found that the Respondentengaged incertainunfairlabor practices in violation of Section8(b)(1)(A) and (2) of the Act, I will recommend thatRespondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.As the discriminatory practices in the operation of theRespondent's exclusive referral system could have beenprecluded by Respondent's compliance with the proce-dures prescribed in the national agreement and implement-ing national and local regulations, designed in part.at leaston their face, for the prevention of any discrimination injob referrals between members of Respondent and non-members, it will be recommended that Respondent shall beordered and directed hereafter to meet all requirements inthat agreement and in the implementing rules in the matterof job referrals as set forthin detail inthose documentsand inall succeeding collective-bargaining agreements andruleswhich-if they contain exclusive referral arrange-ments-mustnecessarily contain the same or substantiallyequivalentrequirements if such documents are to avoid theproscriptions of the Act.More specifically, and in accordance with thenationalagreementand implementing rules, it will be recommendedthat the Respondent be required to maintain separateregistersor books of records for each of the classes ofapplicants for employment designated in the agreementand rules. Thus, Respondent will be required to prepareand maintaina separate list, by chronological order ofapplicant registration, for each of the following classifica-tions-boilermakers, boilermaker helpers. and boilermakerapprentices.Thismeans that there will bea singleregistration list for each classification and members andnonmembers will not be segregated thereon butnonresi-dents may be segregated on each such list consistent withthe provisions of Section 8(f) of the Act and appendix B ofthe nationalagreement.This recommendation is intendedto permit the boilermaker's register to be subdivided intothe subclassifications of welder, rigger, and mechanic and aqualified boilermaker may register for any or all of suchsubclassifications. This recommendation is not intended topreclude the resolution of issues in respect to qualificationspursuant to the national agreement and the implementingrules,however, in my judgment, any dispute over qualifica-tions or other disputes over a referral matter which arealleged to be an unfair labor practice should not bedeferred by the Board for disposition under the contract orthe rules so long as the local rules forbid an applicant to berepresented by an attorney in such dispute.It is alsointended that applicants may limit the areas of Respon-dent's geographical jurisdiction in which they desire work.Itwill be recommended that applicants be referred fromeach appropriate list on a first in, first out basis consistentwith appendix B, section 4, of the national agreement,subject to the other rules of the national agreement andimplementing regulations thereunder such as the require-ment of availability for contact by the hall between thehours of 12:30 p.m., and 4:30 p.m., Monday throughFriday and consistent with each applicant's desire as to thegeographical area in which he wishes to work.Itwill be recommended that all exclusive referral lists beupdated every 2 weeks to eliminate personnel alreadyreferred or whose deregistration is required for some lawfulreasonpursuant to the national agreement and theimplementing rules. It is not the intention of thisrecommendation to preclude registration by an applicantinany manner heretofore permitted, e.g., in person, byletter,by telephone or by steward's layoff report. It ishowever the intention of this recommendation thatRespondent be required to maintain a record of all suchletters, telephone calls, or stewards' reports for 6 months oruntil the individual thus registered has been referredwhichever occurs sooner.Itwill be further recommended that the Respondent herequired to post all such referral registers, or that suchbooks of record be prominently placed in plain view ofapplicants for their perusal in Respondent's Dearbornoffice or suboffices, if any, as that in Midland.Itwill also be recommended that Respondent maintainrecords of its exclusive referral operation and make themavailable to the Regional Director, upon request 50And it will be recommended that the Respondent herequired to follow all other provisions of the nationalagreement and implementing national and local rules in amanner that will assure the nondiscriminatory operation ofits exclusive referral system.Finally, it will be recommended that Respondent makeClayton Gerard whole for any loss ofearningshe may havesuffered because he was discriminatonly denied referral foremployment beginning with the Riley Stoker job onNovember 6, 1972, until his referral on May 3. 1973, bypayment to him of the sum of money he would haveearned during this period, less net earnings, if any, duringsuch period to be computedin the mannerprescribed in F.W.Woolworth company,90 NLRB 289, with 6-percentinterest thereon as required byIsisPlumbing & HeatingCo.,138 NLRB 716.i'i. (OACLUSIONS OF LAW1.Riley Stoker Corporationisengaged in commercewithin themeaning ofthe Act.2.Respondent.InternationalBrotherhood of Boiler-makers, Iron Shipbuilders,Blacksmiths,Forgers andHelpers Local Lodge No. 169, AFL--CIO, is a labororganization within the meaning of the Act.3.Respondent, by the unfair labor practices describedherein,supra,has violatedSection 8(b)(1)(A) and (2) of theAct.4.The aforesaid unfair labor practices are unfair laborpractices within themeaning ofSection 2(6) and (7) of theAct.[Recommmended Order omitted from publication.]50 Iron%orkers Local Union No 290 supra